420 So. 2d 656 (1982)
Teresa FAYDEN and Karen Fayden, Appellants,
v.
Carlos GUERRERO; Gable Lincoln-Mercury, Inc., a Florida Corp.; Liberty Mutual Ins. Co., a Foreign Corp.; Sanford Martin; and Allstate Ins. Co., a Foreign Corp., Appellees.
No. 82-441.
District Court of Appeal of Florida, Third District.
October 19, 1982.
*657 Tew, Critchlow, Sonberg, Traum & Friedbauer, J. James Donnellan III, Miami, for appellants.
Richard E. Harwick, Coral Gables, Daniels & Hicks and Patrice A. Talisman, Miami, for appellees.
Before NESBITT, DANIEL S. PEARSON and FERGUSON, JJ.
PER CURIAM.
A minor child does not have an independent cause of action for loss of parental support, companionship, and guidance when its parent is negligently injured by a third party but does not die as a result thereof. Clark v. Suncoast Hospital, Inc., 338 So. 2d 1117 (Fla. 2d DCA 1976).
Affirmed.